Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-8, 11-13, 15-18 rejected under 35 U.S.C. 103 as being unpatentable over Shenoy: 10896295 hereinafter She further in view of Gregory: 20190005020 hereinafter Greg.

Regarding claim 1, 11, 17
She teaches:
A method, system and coded instructions for one or more processing devices associated with a content analysis system perform operations comprising: 
accessing, by a processor executing program code instructions, input content associated with a user of an online platform  (She: Col 31:35-32:7; Fig 6: receipt of text data associated with a user of an online service); 
extracting, by the processor executing program code instructions, one or more entity tags from the input content (She: Col 31:35-32:7; Fig 6: text data analyzed and named entities associated with one or more n-grams extracted; said n-grams tagged with at least a reference to the named entity);  
linking, by the processor executing program code instructions, the extracted entity tags to a first set of standard entities in a digital knowledge base to generate a set of linked entities (She: Col 25:60-26:36; 31:35-32:7; Fig 4B, 5B, 6: the input data, n-gram, entity, etc. is vectorized and used to resolve particular vectors an online knowledge base comprising a set of standard entities; a resolved particular vector or vectors comprises a named entity or entities is returned to the user in the form of a selectable link or links to additional information in an online knowledge base);
generating, by the processor executing program code instructions, a knowledge graph by using the set of linked entities and a second set of standard entities in the knowledge base as nodes of the knowledge graph (She: Col 25:60-26:36; 31:35-32:7; Fig 4B, 5B, 6: a knowledge sub graph generated by linking the extracted entity tags to entity definitions in a knowledge base, for example in figure 4B, 4C determination of entities and extraction of tags thereof represents a sub-graph of the knowledge based generated using the entities, tags, etc.);
generating a graph embedding for each of the nodes in the knowledge graph (She: 36:5-36:59; Fig 8: an object, entity, n-gram, etc. represented as a vector within a knowledge base vector space);  
identifying, by the processor executing program code instructions, related entities from the knowledge graph (She: 11:56-11:67, 37:7-37:42: entities represented as a vector and entities related by a distance within the vector space such as a Euclidean distance which is used to generate a confidence score), 
wherein identifying each of the related entities comprises: 
determining a similarity metric between a linked entity or entities and a standard entity or entities within the knowledge graph using the graph embeddings of the nodes (She: 11:56-11:67, 37:7-37:42: entities from analyzed text data represented as a vector and used to determine plurality of standard entities based on a distance within the vector space such as a Euclidean distance); and
identifying the standard entity as a related entity based on the similarity metric being higher than a threshold metric of similarity; and 
causing a user interface presented on the online platform to be modified to present content that matches at least one of the related entities to increase a level of engagement of the user with the online platform (She: Col 25:60-26:36; 31:35-32:7; Fig 4B, 4C, 5B, 6: entity or entities with appropriate confidences scores, distances, etc. presented to user as a link, said link selectable for engagement with a user interface, online platform, etc., that is the system abets greater user engagement with a social network knowledge graph by increasing the possibility and likelihood of user interaction).
She strongly suggests identifying the standard entity as a related entity based on a similarity metric in as much as an input is tagged and related to a knowledge graph, where the graph is considered a set of standard entities and the proximity of a vector representative of an input n-gram, entity, etc. to a particular extant vector representative of an entity or entities in the knowledge graph returns a related entity or entities based on similarities a between the input and extant vectors being higher than a threshold metric of similarity. She does not explicitly teach generation of a set of standard entities based on tagging of the input and the curation of the set of standard entities using similarities, distances, etc. of the vectors representative thereof and the input vectors based on a threshold. That is, She returns a closest matching subset of the superset in the form of the knowledge graph rather than returning a disambiguated subset of the matching subset. Examiner has taken official notice which Applicant has failed to timely and explicitly traverse and it is thus accepted as Admitted Prior Art (APA: Please see MPEP 2144.03) that disambiguation of a matching subset to deliver only a particularly relevant result would have comprised an obvious inclusion for at least the purpose of maximizing a likelihood of providing a reference that would engage a user to click on or otherwise explore a knowledge base such as that taught by She such as by clicking within the She taught user interface and would have expected only predictable results therefrom.

She does not explicitly teach generating the second set of standard entities connected to the first set of standard entities; identifying related entities from the second set of standard entities; and determining a similarity metric between a linked entity and a standard entity in the second set of standard entities.

In a related field of endeavor consider Greg which teaches generating a first and the second set of standard entities connected to the first set of standard entities (Greg: ¶ 45, 46; Fig 3, 5: each of a plurality of annotators generates a set of unique entities connected at least by relationship to shared paragraphs within a shared document); and identifying related entities from the second set of standard entities (Greg: ¶ 42-47; Fig 3-5: entities from the first and second set of standard entireties are pooled), thereby determining similarity between the entities in the first set and second set of standard entities (Greg: ¶ 42-47; Fig 3-5: entities from the first and second set of standard entireties are pooled based on a measure of matching).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the She system and method of presenting a linked plurality standard entities by including the Greg taught method of determining first and second sets of standard entities. The average skilled practitioner would have found all the necessary elements within the She and Greg teachings; would have been motivated to combine the elements at least to utilize the She and/or Greg taught pooling, similarity, etc. metrics to provide a user with a plurality of linked entities selected from the plural sets of standard entities; and could have combined the teachings and/or known elements without undue experimentation and without significant changes to the taught system. The average skilled practitioner would have thus been able to realize the combination of known elements in full expectation of predictable results and thereby provide the user with entities relevant to particular user parameters of interest such as the Greg taught funding data or indeed any data relevant to a user.

Regarding claim 2, 13
She in view of Greg teaches of suggests:
A method, system and coded instructions, wherein extracting the entity tags from the input content comprises: accessing a structure of the input content, the structure describing elements in the input content (She: Abstract; Col 2:31-2:66; 20:39-21:3: a language understanding module identifies one or more slots or meta-slots referencing n-gram(s) structures comprising an entity) and
hierarchically organizing the elements; determining segments of the input content based on the structure (She: Abstract; Col 2:31-2:66; 18:60-19:16; 20:39-21:3: entities are comprised of slots and meta-slots wherein the slots organize hierarchically into the meta-slots which organize hierarchically into an ontology, a vector space, etc. wherein the structure of the slot and meta-slot resolve the entity upon diverse domains); 
identifying at least one main segment from the segments of the input content (She: Abstract; Col 2:31-2:66; 18:60-19:16; 20:39-21:3: slots, meta-slots identify relevant n-grams and thus comprise a main segment as they function to allow the system to identify named entities);
and identifying the one or more entities from the main segment  (She: Abstract; Col 2:31-2:66; 18:60-19:16; 20:39-21:3: slots, meta-slots comprise a main segment in as much as they function to allow the system to identify a named entity or entities). The claim is considered obvious over She as modified by Greg as addressed in the base claim as it would have been obvious to apply the further teaching of She and/or Greg to the modified device of She and Greg.
	
Regarding claim 4, 15
She in view of Greg teaches of suggests:
A method, system and coded instructions, wherein generating the graph embedding for a node comprises: identifying description associated with an entity represented by the node from the knowledge base (She: Col 15:1-15:30, 36:35-37:34: content is determined based on descriptors and an entity in the vector space is determined by a descriptor in the form of a vector representing features of the entity); and generating graph embeddings based, at least in part, upon the description associated with the entity (She: Col 15:1-15:30, 36:35-37:34: vectors representing features of an entity are located in a vector space, graph, etc.). The claim is considered obvious over She as modified by Greg as addressed in the base claim as it would have been obvious to apply the further teaching of She and/or Greg to the modified device of She and Greg.

Regarding claim 5, 16
She in view of Greg teaches of suggests:
A method, system and coded instructions, wherein generating the graph embedding for a node in the knowledge graph that represents an entity comprises: identifying entities connected to the entity according to the knowledge graph; and generating the graph embedding for the entity based, at least in part, upon the entities connected to the entity (She: Col 15:1-15:30, 32:38-33:52, 36:35-37:34: entities proximal to an entity in the vector space are considered, further additional relations such as edges and edge directions are incorporated in the vectors which define the entities and their position in the vector space). The claim is considered obvious over She as modified by Greg as addressed in the base claim as it would have been obvious to apply the further teaching of She and/or Greg to the modified device of She and Greg.

Regarding claim 6
She in view of Greg teaches of suggests:
A method, system and coded instructions, wherein identifying the related entities further comprises: querying the knowledge graph to identify a standard entity that has a specified relationship with a linked entity as a related entity (She: 32:38-33:52, 36:35-37:34 nodes, edges query-able by the system, user thereof). The claim is considered obvious over She as modified by Greg as addressed in the base claim as it would have been obvious to apply the further teaching of She and/or Greg to the modified device of She and Greg.

Regarding claim 7
She in view of Greg teaches of suggests:
A method, system and coded instructions, wherein the specified relation is selected from a group of relationships comprising: belong to, a part of, an instance of, and a member of. Examiner has taken official notice which Applicant has failed to timely and explicitly traverse and it is thus accepted as Admitted Prior Art (APA: please see MPEP 2144.03) that the search, query etc. of the data based on distinctions of the specified relations would have comprised an obvious inclusion.

Regarding claim 8, 18
She in view of Greg teaches of suggests:
A method, system and coded instructions, further comprising ranking the related entities, wherein the user interface presented on the online platform is modified based, at least in part, upon a first related entity from the ranked related entities (She: 11:59-12:27, 30:20-30:40; Figure 4b, 4c, 5b: system ranks linked entities and presents in a particular order the interface is modified based on determined and related entities). The claim is considered obvious over She as modified by Greg as addressed in the base claim as it would have been obvious to apply the further teaching of She and/or Greg to the modified device of She and Greg.

Regarding claim 12
She in view of Greg teaches of suggests:
A method, system and coded instructions, wherein the knowledge graph further comprises nodes representing non-standard entities (She: Col 25:60-26:36; 31:35-32:7; Fig 4B, 5B, 6: the standard entities are those related to the n-grams, entities, etc. there exist non-standard, unrelated entity nodes). The claim is considered obvious over She as modified by Greg as addressed in the base claim as it would have been obvious to apply the further teaching of She and/or Greg to the modified device of She and Greg.

Claims 3, 14 rejected under 35 U.S.C. 103 as being unpatentable over Shenoy: 10896295 hereinafter She further in view of Gregory: 20190005020 hereinafter Greg as applied to claims  1, 2, 4-8, 11-13, 15-18 supra  and further in view of Psota: 20170091320 hereinafter Pso.

Regarding claim 3, 14
She in view of Greg does not explicitly teach a method, system and coded instructions, wherein the segments of the input content are determined according to sizes of the elements in the input content.
In a related field of endeavor Pso teaches a natural language system operable to resolve entities with respect to a size of the determined n-grams (Pso: ¶ 178, Fig 8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to utilize the size of an n-gram as taught or suggested by Pso to resolve entities in the She in view of Greg system and method. The average skilled practitioner would have been motivated to do so for the purpose of optimizing computation while increasing accuracy of entity resolution and would have expected predictable results therefrom


Claims 9, 10, 19, 20 rejected under 35 U.S.C. 103 as being unpatentable over Shenoy: 10896295 hereinafter She further in view of Gregory: 20190005020 hereinafter Greg as applied to claims  1, 2, 4-8, 11-13, 15-18 supra  and further in view of Keysar: 20190272302 hereinafter Key.

Regarding claim 9, 10, 19, 20
She in view of Greg does not explicitly teach a method, system and coded instructions, wherein ranking the related entities comprises: for each of the related entities, determining a number of linked entities affiliated to the related entity; and ranking the related entities in descending order of the respective number of affiliated linked entities.
In a related field of endeavor Key teaches a system and method for curating a list of candidate entities comprising a ranking algorithm (Key: Abstract, ¶ 21) operable to rank queried results of a graph and present a number of the ranked results to a user (Key: ¶ 21, Claim 1, Fig 2); the ranking based on a number of occurrences of the linked entities (Key: ¶21, 30, 31, Fig 2); and the presented results ranked or ordered in a descending order (Key: ¶ 21, 30, 31; Fig 2).

Response to Arguments

Applicant’s arguments in concert with amendments to the claims, see Remarks and Claims, filed 3/22/22, with respect to the rejection(s) of claim(s) 1, 11, 17 under 35 USC 103 over Shenoy have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shenoy and Gregory.

Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MCCORD whose telephone number is (571)270-3701. The examiner can normally be reached 730-630 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MCCORD/Primary Examiner, Art Unit 2654